Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 29 December 1783
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                        
                            
                            Monsieur
                            Rue du fbg St honore no. 4
                            A Paris le 29 Xbre 1783
                        
                        J’ay Reçu Par le major Lenfant la lettre Dont votre Excellence m’a honnoré comme Presidant De la Société
                            formée Par les officiers Dans l’armée americaine Sous la denomination De Cincinnatus. Je suis flatté De l’honneur qu’Elle
                            m’a fait De me nommer un des Ses membres & Je suis Charmé que Sa majesté ait Bien Voulu me Permettre d’En Porter la
                            Medaille. Je vous prie d’Etre Persuadé que Ce Signe Exterieur n’ajoutera Rien a mon Sincere attachement Pour les Braves
                            Deffenseurs De l’Independance americaine & que Cette Confraternité avec Eux & avec Vous m’Est Infiniment
                            agreable. Je Rechercheray toutes les occasions De les En Convaincre & Surtout votre Excellence qui m’a Inspiré
                            L’amitié la plus vraye Du premier moment que Jay Pû l’admirer De près.
                        J’ay Recu Dans Son tems la copie Des lettres que J’ay Eu L’honneur D’Ecrire a Votre Excellence Comme
                            Commandant l’armee navale Du Roy En amerique, & je vous En fait tous mes Remerciements, mais Ce n’est pas là tout Ce que
                            J’avais Eu L’honneur De vous Demander; Vos Propres Lettres Par Copie Sont la Partie De Cette Correspondance que
                            J’ambitionais le plus. Je Vous prie Instamment De me les Envoyer Dans la meme forme que vous aves Eu la Bonté De
                            m’Envoyer les miennes. Je Regarde les Votres comme le fondement honorable De cette Confraternité que vous avez Bien
                            Voulu cimenter Entre nos familles et Je vous prie, a cette consideration & Comme Complettant une Correspondance
                            qui M’a Eté Ravie par le  sort des     de ne pas me les Refuser et de les Remettre a M le Chevalier de la luzerne qui
                            me les faire Parvenir avec Sureté.
                        Le Conseil De Guerre assemblé au Port De L’orient En Bretagne Pour Juger la Conduite Des officiers De l’armée
                            du Roi au combat naval Du 12 avril 1782 Continue Ses Séances avec assiduité. Il y a personne qu’Il ne prononcera que Vous
                            le mois D’avril. J’auray L’honneur de Vous faire Part Du Jugement qui Interviendra, Etant Bien Persuadé de l’Interest que
                            vous aves la Bonté De prendre a Ce qui me Regarde.
                        Confirmez moy, Je vous prie, Ce Sentiment que Je tacheray toujours De meriter Par L’amitié & la Respectueux
                            & Sincere attachement avec lequel J’ay l’honneur D’Etre, Monsieur, De Votre Excellence, Le tres humble & Tres
                            obeissant Serviteur,
                        
                            le Comte de Grasse
                        
                    